Title: To Alexander Hamilton from James Reynolds, 17 December 1791
From: Reynolds, James
To: Hamilton, Alexander



Saturday Evening 17th December 1791.
Sir,
I now have taken till tuesday morning to Consider on What Steps will be Best for me to take. I should not have let the matter Rested till then, if it had not been for the newes of the death of my Sister. which it Semes as if all my troubles are Comming on me in one moment. if it had been any other person except yourself. that treated me as you have done. I should not have taken the trouble to Call on them more than once. but your being in the Station of life you are. induses me to way every Surcomstance well Respecting the matter it will be imposible for me ever to think of liveing or Reconsiling myself to Stay with a woman that I no has plased her affections on you. and you know if you Reflect one moment. that you have been the sole Cause of it. I have all Reason in the world to believe its true. I am that man that will always have Satisfaction by some means or other when treated ill. Especially when I am treated in the mannor, as you have done. you may rest ashured that the matter as yet is Not known. If think proper to Call at the sighn of the George tuesday morning at 8 oclock I will be there. for your house or office is no place to converse about these matters. if that is not agreeable to you. let me no what plase I shall see you at. at that time, for I am determened to know what corse I shall take, more miserable I cant be than I am at present. let the consiquence be as it will. for when I come into the house. I find the wife always weeping and praying that I wont leve her. And its all on your account. for if you had not seekd for her Ruin it would not have happined. Could you not have Relieved the disstressed without. transgreessing in the mannor as you have done. Sertainly you did not show the man of honnor. in taking the advantage of the afflicted, when Calling on you as a father and protector in the time of disstress. put that home to yourself and tell me what you would do in such a Case. or what amend Could be made to you or wether it would be possible to make any. you will answer no. it be imposible after being Robbed of all your happiness and your whole family made misseable. I know you are a man thats not void of feeling. I am not a man that wishes to do any thing Rashly. or plunge myself into Ruin. now if you think proper to se me at the place I have mentioned. or any other. please to let me no before. for I wish to be by ourselfs where we Can converse together. for if you do not Call on me or let me no where I Can see. you at that time. I shant call on you after this.
I am yours

James Reynolds
Mr. Alexander Hamilton.

